DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that the charge injection curbing layer is meant to prevent charge from leaking to the electro-optic crystal, and Uehara’s conductive buffer layer does not accomplish this. The examiner respectfully disagrees, as Uehara discloses in Paragraph 0099 discloses that the conductive buffer layer “reduces and improves leak current caused in the electrooptical film and also to reduce and improve coming out of ions”. For this reason, the conductive buffer layer as disclosed by Uehara would suffice as a charge injection curbing layer.
The applicant also states that Uehara fails to disclose that an area of the first or second electrode is 25d2 or smaller, where d is a thickness of the electro-optic crystal. The examiner agrees that Uehara fails to disclose this characteristic; however, Uehara discloses the general environment of minimizing area in order to improve response speeds (Uehara, Paragraph 0195). The applicant relies on the measurements disclosed in Paragraph 0195 to disclose that the relationship is not satisfied. However, these measurements are not the area of the electrode but the area of the substrate. Further, the examiner contends that this limitation is a result-effective variable that results in achieving a higher response speed and would not produce unexpected results. The applicant fails to establish proof that the relationship would in fact yield unexpected results. The examiner believes that the disclosure of Uehara establishes the general environment of achieving smaller areas of electrodes to arrive at the claimed relationship of 25d2. 
Therefore, the applicant’s arguments are not found persuasive. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US Publication No.: US 2005/0013000 A1) in view of Awaya et al (US Publication No.: US 2005/0152024 A1, “Awaya”).
Regarding Claim 1, Uehara discloses a light modulator modulating input light and outputting modulated modulation light (Figure 8 or 10; Paragraph 0146), the light modulator comprising:
A perovskite-type electro-optic crystal having an input surface to which the input light is input and a rear surface opposing the input surface (Figure 8 or 10, perovskite-type electro-optic crystal 206/306; Paragraph 0131; Paragraph 0136), and having a relative dielectric constant of 1,000 or higher (Paragraph 0081);
A first optical element being disposed on the input surface of the electro-optical crystal and having a first electrode through which the input light is transmitted (Figure 8 or 10, first optical element having first electrode 204/304);
A second optical element being disposed on the rear surface of the electro-optic crystal and having a second electrode through which the input light is transmitted (Figure 8 or 10, second optical element having second electrode 208/308); and
A drive circuit applying electric field between the first electrode and the second electrode (Figure 8 or 10, drive circuit 211/311), wherein
The first electrode is disposed alone on the input surface side (Figure 8 or 10, first electrode 204/304 is disposed alone), wherein
The second electrode is disposed alone on the rear surface side (Figure 8 or 10, second electrode 208/308 is disposed alone), wherein
At least one of the first electrode and the second electrode partially covers the input surface or the rear surface (Figure 8 or 10, first and second electrodes 204/304 and 208/308 cover the input and rear surface of the electro-optic crystal 206/306, respectively), wherein
At least one of the first optical element and the second optical element includes a charge injection curbing layer for curbing injection of charge into the electro-optic crystal (Figure 8 or 10, charge injection curbing layers 207/307 and 205/305; Paragraph 0132).
Uehara fails to disclose that a propagation direction of the input light and an applying direction of the electric field in the electro-optic crystal are parallel to each other.
However, Awaya discloses a similar light modulator where a propagation direction of the input light and an applying direction of the electric field in the electro-optic crystal are parallel to each other (Awaya, Paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulator as disclosed by Uehara to have the propagation direction be parallel to that of the electric field as disclosed by Awaya. One would have been motivated to do so for the purpose of maintaining optical properties even when the electric field is turned off (Awaya, Paragraph 0045). 
Uehara also fails to disclose that at least an area (um2) of one of the first electrode and the second electrode is 25d2 or smaller when a thickness (um) of the electro-optic crystal in the electric field applying direction of the electro-optic crystal is d. However, Uehara discloses the general environment of optimizing an area of the first and second electrodes in relation to the electro-optic crystal (Uehara, Paragraph 0195; Paragraph 0165). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that at least an area (um2) of one of the first electrode and the second electrode is 25d2 or smaller when a thickness (um) of the electro-optic crystal in the electric field applying direction of the electro-optic crystal is d is the result-effective variable, and when this area is optimized to the appropriate value within the specified parameters of a given light modulator, the recognized results of achieving a high response speed are realized. While Uehara does not directly disclose that at least an area (um2) of one of the first electrode and the second electrode is 25d2 or smaller when a thickness (um) of the electro-optic crystal in the electric field applying direction of the electro-optic crystal is d, Uehara does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Uehara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that at least an area (um2) of one of the first electrode and the second electrode is 25d2 or smaller when a thickness (um) of the electro-optic crystal in the electric field applying direction of the electro-optic crystal is d for the purpose of achieving a higher response speed while reducing electrostatic capacitance.

Regarding Claim 2, Uehara in view of Awaya discloses the light modulator according to claim 1, further comprising:
A transparent substrate having a first surface facing the second optical element and a second surface serving as a surface on a side opposite to the first surface, wherein the transparent substrate outputs the input light transmitted through the second optical element (Figure 8, transparent substrate 210; Paragraph 0171; Paragraph 0091).

Regarding Claim 3, Uehara discloses a light modulator modulating input light and outputting modulated modulation light (Figure 8; Paragraph 0146), the light modulator comprising:
A perovskite-type electro-optic crystal having an input surface to which the input light is input and a rear surface opposing the input surface (Figure 8, perovskite-type electro-optic crystal 206; Paragraph 0131; Paragraph 0136), and having a relative dielectric constant of 1,000 or higher (Paragraph 0081);
A first optical element being disposed on the input surface of the electro-optical crystal and having a first electrode through which the input light is transmitted (Figure 8, first optical element having first electrode 204);
A second optical element being disposed on the rear surface of the electro-optic crystal and having a second electrode through which the input light is transmitted (Figure 8, second optical element having second electrode 208/209); and
A drive circuit applying electric field between the first electrode and the second electrode (Figure 8, drive circuit 211), wherein
The first electrode is disposed alone on the input surface side (Figure 8, first electrode 204 is disposed alone), wherein
The second electrode is disposed alone on the rear surface side (Figure 8, second electrode 208/209 is disposed alone), wherein
At least one of the first electrode and the second electrode partially covers the input surface or the rear surface (Figure 8, first and second electrodes 204 and 208/209 cover the input and rear surface of the electro-optic crystal 206, respectively), wherein
A charge injection curbing layer for curbing injection of charge into the electro-optic crystal is formed in at least one of a part between the input surface and the first electrode and a part between the rear surface and the second electrode (Figure 8, charge injection curbing layers 207 and 205; Paragraph 0132).
Uehara fails to disclose that a propagation direction of the input light and an applying direction of the electric field in the electro-optic crystal are parallel to each other.
However, Awaya discloses a similar light modulator where a propagation direction of the input light and an applying direction of the electric field in the electro-optic crystal are parallel to each other (Awaya, Paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulator as disclosed by Uehara to have the propagation direction be parallel to that of the electric field as disclosed by Awaya. One would have been motivated to do so for the purpose of maintaining optical properties even when the electric field is turned off (Awaya, Paragraph 0045). 

Regarding Claim 4, Uehara in view of Awaya discloses the light modulator according to claim 3, further comprising: a substrate having a first surface facing the second optical element (Figure 8, substrate 210).

Regarding Claim 5, Uehara in view of Awaya discloses the light modulator according to claim 1, wherein the charge injection curbing layer is formed in each of a part between the input surface and the first electrode and a part between the rear surface and the second electrode (Figure 8, charge injection curbing layers 207 and 205; Paragraph 0132).

Regarding Claim 9, Uehara in view of Awaya discloses the light modulator according to claim 1, wherein the first optical element has a third electrode being electrically connected to the first electrode, and an insulation unit being disposed between the third electrode and the input surface and blocking an electric field generated in the third electrode (Figure 10, third electrode 323, insulation unit 305), and wherein the drive circuit applies an electric field to the first electrode with the third electrode therebetween (Figure 10, drive circuit 311 applies electric field to first electrode 304 via third electrode 323).

Regarding Claim 10, Uehara in view of Awaya discloses the light modulator according to claim 1, wherein the first optical element has a light reduction unit covering the input surface around the first electrode and reducing light input to the input surface from parts around the first electrode (Uehara, Figure 8, light reduction unit 203; Paragraph 0093).

Regarding Claim 11, Uehara in view of Awaya discloses the light modulator according to claim 10, wherein the light reduction unit is a reflection layer reflecting the light (Uehara, Figure 8, light reduction unit 203; Paragraph 0093).

Regarding Claim 13, Uehara in view of Awaya discloses the light modulator according to claim 10, wherein the light reduction unit is a blocking layer blocking the light (Uehara, Figure 8, light reduction unit 203; Paragraph 0093).

Regarding Claim 14, Uehara in view of Awaya discloses the light modulator according to claim 3, wherein a dielectric multilayer film reflecting the input light is provided in the second electrode (Uehara, Figure 8, dielectric multilayer film 209).

Regarding Claim 15, Uehara in view of Awaya discloses the light modulator according to claim 3, wherein the second electrode reflects the input light (Uehara, Figure 8, at least portion 209 of the second electrode reflect input light; Paragraph 0093). 

Regarding Claim 16, Uehara in view of Awaya discloses the light modulator according to claim 1, wherein the electro-optical crystal is a KTa1-xNBxO3 (0≤x≤1) crystal, a K1-yLiyTa1-xNbxO3 (0≤x≤1 and 0≤y≤1) crystal, or a PLZT crystal (Uehara, Paragraph 0149).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Awaya in further view of Maekawa et al (US Publication No.: US 2010/0244632 A1, “Maekawa”).
Regarding Claim 7, Uehara in view of Awaya discloses the light modulator according to claim 1.
Uehara fails to disclose that the area of the first electrode is larger or smaller than the area of the second electrode.
However, Maekawa discloses a similar device where the area of the first electrode is larger or smaller than the area of the second electrode (Maekawa, Figure 9, first electrode 31a, second electrode 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light modulator as disclosed by Uehara to have a smaller or larger first electrode than a second electrode as disclosed by Maekawa. One would have been motivated to do so for the purpose of achieving a compact light modulator (Maekawa, Paragraph 0054).

Regarding Claim 8, Uehara in view of Awaya discloses the light modulator according to claim 1.
Uehara fails to disclose a third electrode being electrically connected to the first electrode; and a fourth electrode being electrically connected to the second electrode, wherein the third electrode and the fourth electrode are disposed not to overlap each other with the electro-optic crystal interposed therebetween.
However, Maekawa discloses a similar device comprising a third electrode being electrically connected to the first electrode; and a fourth electrode being electrically connected to the second electrode, wherein the third electrode and the fourth electrode are disposed not to overlap each other with the electro-optic crystal interposed therebetween (Maekawa, Figure 9, first electrode 31a, third electrode 31b, second electrode (a portion of) 32, fourth electrode (another portion of) 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrodes as disclosed by Uehara to include third and fourth electrodes as disclosed by Maekawa. One would have been motivated to do so for the purpose of receiving multiple signals via multiple electrodes to improve signal detection (Maekawa, Paragraphs 0054-0055).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Awaya in further view of Hashimoto et al (US Publication No.: US 2003/0095218 A1, “Hashimoto”).
Regarding Claim 12, Uehara in view of Awaya discloses the light modulator according to claim 1.
Uehara fails to disclose that the light reduction unit is an absorption layer absorbing the light.
However, Hashimoto discloses a similar modulator where the light reduction unit is an absorption layer absorbing the light (Hashimoto, Figure 3, light reduction unit 43; Paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light reduction unit as disclosed by Uehara to have an absorption layer as disclosed by Hashimoto. One would have been motivated to do so for the purpose of avoiding a bad influence within modulator due to light reflection (Hashimoto, Paragraph 0056). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Awaya in further view of Suzuki (US Patent No.: US 6,950,584 B1).
Regarding Claim 17, Uehara in view of Awaya discloses the light modulator according to claim 1.
Uehara fails to disclose a temperature control element for controlling a temperature of the electro-optic crystal.
However, Suzuki discloses a similar device comprising a temperature control element for controlling a temperature of the electro-optic crystal (Suzuki, Column 27, l.61-67; Column 28, l.1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Uehara to include a temperature control element as disclosed by Suzuki. One would have been motivated to do so for the purpose of establishing a heat sink (Suzuki, Column 28, l.9). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Awaya in further view of Connors, JR et al (US Publication No.: US 2006/0070715 A1, “Connors”).
Regarding Claim 18, Uehara in view of Awaya discloses the light modulator according to claim 1.
Uehara fails to disclose an optical observation device comprising a light source outputting the input light; an optical system irradiating a target with modulation light output from the light modulator; and a photodetector detecting light output from the target.
However, Connors discloses an optical observation device comprising a light source outputting the input light; an optical system irradiating a target with modulation light output from the light modulator; and a photodetector detecting light output from the target (Connors, Paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Uehara to be an optical observation device as disclosed by Connors. One would have been motivated to do so for the purpose of accomplishing a medical imaging function (Connors, Paragraph 0055).

Regarding Claim 19, Uehara in view of Awaya discloses the light modulator according to claim 1.
Uehara fails to disclose a light irradiation device comprising a light source outputting the input light; an optical system irradiating a target with modulation light output from the light modulator.
However, Connors discloses a light irradiation device comprising a light source outputting the input light; an optical system irradiating a target with modulation light output from the light modulator (Connors, Paragraph 0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Uehara to be a light irradiation device as disclosed by Connors. One would have been motivated to do so for the purpose of accomplishing a medical imaging function (Connors, Paragraph 0055).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871